Citation Nr: 0942073	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  09-31 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to 
December 1952.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota in which service connection for bilateral 
hearing loss was denied.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  It is reasonably probable that the Veteran's left ear 
hearing loss is the etiological result of active service.

2.  It is reasonably probable that the Veteran's right ear 
hearing loss is the etiological result of active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing 
loss are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 
(2009).

2. The criteria for service connection for right ear hearing 
loss are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

I.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent. 38 C.F.R. 
§ 3.385.


Facts

The Veteran argues that he was exposed to acoustic trauma 
during active service and that his current hearing loss is 
the result of his active military service.

With the exception of the Veteran's report of medical 
examination at discharge, which will be discussed at length 
below, the Veteran's service treatment records are missing 
and presumed destroyed.

In September 2008, in response to a letter from the RO 
indicating that his service treatment records may have been 
destroyed, the Veteran submitted statements of service 
members with whom he served on active duty in 1951 and 1952, 
and the statement of his wife.  The individuals who served 
with the Veteran attested that the unit they were assigned 
to, the 188th Field Artillery Battalion, fired the 105 and 
155 millimeter Howitzer guns and they, and the Veteran, were 
exposed to the loud noise of the guns firing.  One witness, 
who identified himself as the Ammunition Sergeant, stated 
that the Veteran was assigned as an ammunition carrier, and 
that he held that position until the Sergeant shipped 
overseas.  The Veteran's job was to drive the ammunition to 
the firing line and to wait until he could retrieve the empty 
shells and return them to base.  The Sergeant and another 
witness, also an ammunition carrier, stated that the noise of 
the firing was very loud and no hearing protection was 
provided to them.  The Veteran's wife attested that she met 
the Veteran in March 1953.  She stated that the Veteran' then 
told her that he was unable to hear, and that he had been 
around too many guns.

Private treatment records show findings of current bilateral 
hearing impairment, including ear infections, particularly on 
the left in 1997 and 2000, surgery for left myringotomy and 
tube in 1998, and observations that the Veteran was very hard 
of hearing in 2007.  A hospital treatment record dated in 
August 1997 further contains the opinion that the Veteran's 
35 decibel conductive hearing loss is secondary to left 
chronic serous/mucoid otitis media.  The document is an 
operative report and shows that the Veteran underwent left 
myringotomy and tube placement, with aspiration of fluid from 
the middle ear for ongoing infection.  While the physician 
did not specify what side hearing loss was due to the otitis 
media, the body of the report concerns the left ear.  Thus it 
is assumed that the report refers to left ear hearing loss 
only.  

In December 2008, the Veteran underwent VA examination.  The 
examiner stated she had reviewed the claims file, and noted 
that the Veteran reported he first noticed hearing loss 
during active service, especially in the left ear.  He 
reported that he worked in the field artillery with 105 and 
155 millimeter howitzers.  He stated he had had minimal 
occupational exposure to noise post-service, as he was a 
brick layer, and that he did minimal hunting.  The Veteran's 
spouse and son reported that he had difficulty hearing in 
almost all situations, and his spouse reported that they no 
longer have a social life as it was too difficulty for him to 
communicate in groups.  His son reported his father had a 
very difficult time talking to friends and family over the 
telephone.  The Veteran reported first noticing his hearing 
loss during active service, especially in the left ear.  The 
examination report reflects the following bone conduction 
findings in pure tone measurements:


HERZ

500
1000
2000
3000
4000
RIGHT
55
55
60
60
60
LEFT
65+
75
75+
75
65

Air conduction findings in pure tone measurements are as 
follows:


HERZ

500
1000
2000
3000
4000
RIGHT
55
55
55
65
65
LEFT
105+
100
95
90
90

CNC Maryland speech tests resulted in 86 percent speech 
discrimination in the right ear, and zero percent in the left 
ear.  The audiologist diagnosed moderately severe 
sensorineural hearing loss at 500-4000 Herz on the right and 
profound mixed loss at 500-4000 Herz on the left.  These 
findings meet the criteria for hearing impairment under 
38 C.F.R. § 3.385.

At this point in time, none of the Veteran's service 
treatment records had been obtained and were presumed 
destroyed.  The examiner opined that, given no audiometric 
data at discharge, by history, it was at least as likely as 
not that some of the Veteran's current hearing loss was the 
result of military noise exposure.  The examiner 
differentiated between the bone conduction thresholds and the 
air conduction thresholds, explaining that because there was 
a mixed hearing loss in the left ear, it was the 
sensorineural component, or bone conduction thresholds, that 
would be the result of military noise exposure.  The air 
conduction thresholds added a conductive overlay to the 
underlying sensorineural component, likely due to some type 
of otopathology-such as the left Eustachian tube dysfunction 
and otitis media shown in private treatment records dated in 
1997.

In February 2009, the National Personnel Records Center 
responded that efforts to reconstruct the Veteran's service 
treatment records had recovered only his report of medical 
examination at discharge, which reflected hearing measured at 
15 of 15 whispered voice in the right ear and 10 of 15 
whispered voice in the left ear.  In addition, audiometric 
measurements were reported as follows:


HERZ

500
1000
2000
3000
4000
RIGHT
0
5
5
--
0
LEFT
20
30
30
--
5

The military physician noted on the discharge physical that 
the Veteran reported defective hearing on the left for three 
years, and stated that it hadn't gotten any worse in service.  
The military physician diagnosed defective hearing, left ear, 
not aggravated by service and existing prior to service.  

In an addendum dated in February 2009, the VA examiner opined 
that, based on the audiometric findings reflected on the 
Veteran's discharge physical, it was less likely that the 
Veteran's left or right ear hearing loss was due to noise 
exposure in the military.  The examiner's rationale for the 
right ear was that hearing thresholds in the right ear were 
well within normal limits at discharge.  Concerning the left 
ear, the examiner observed that the findings at discharge 
indicated decreased thresholds in the lower frequency range 
as compared to the right ear.  However, high frequency 
thresholds in the left ear were well within normal limits.  
These findings were not, in the examiner's opinion, 
consistent with damage from noise exposure.  Rather, the 
examiner observed, damage in the lower frequency range was 
more consistent with possible middle ear issues.  The 
examiner noted that the Veteran has a known history of 
Eustachian tube dysfunction and otitis media in the left ear.  
Furthermore, the examiner noted, the discharge physical 
showed that the Veteran stated he had had defective hearing 
on the left for three years and that it had not gotten any 
worse in service.  Therefore, the examiner opined it was less 
than likely the Veteran's current left ear hearing loss was 
due to military noise exposure.

In June 2009, the Veteran submitted a joint statement signed 
by his private treating audiologist and medical doctor (MD).  
In summary, the medical specialists opined that the Veteran 
had a very significant hearing loss in both ears, which 
certainly could likely be a result of his noise exposure 
while in the service.  However, they observed, it was 
impossible to determine the fact without having a pre-
military audiogram.  

In July 2009, the Veteran submitted additional individual 
statements proffered by his treating audiologist and MD, 
which included review of the Veteran's discharge physical and 
other documents, including the lay statements.  In the one 
statement, the private treating audiologist noted that the 
Veteran's discharge physical and lay statements attesting to 
inservice noise exposure had been reviewed.  The audiologist 
observed that the discharge physical showed a hearing loss 
following service and opined that it could be attributable to 
time spent in the service.  As rationale, the audiologist 
explained that the Veteran's colleagues indicated that the 
Veteran was exposed to a great deal of noise during service, 
there was some hearing loss at the completion of his service 
obligation, and a rather significant hearing loss existed at 
present.  In the other statement, the private treating MD 
indicated he had reviewed the Veteran's discharge papers and 
an audiogram performed at a military physical in the 50s, and 
noted the Veteran reported repeated exposure to loud 
artillery shell explosions.  The MD opined that there was no 
question that the Veteran's hearing loss is in part or mostly 
due to his military experience and his field artillery 
exposure.  

In July 2009 the VA examiner offered a second addendum after 
review of the private medical opinions.  The VA examiner 
reiterated that the discharge audiogram indicated hearing 
thresholds within normal limits for the right ear and, 
therefore, it was not likely that the Veteran's current right 
ear haring loss was the result of military noise exposure.  
Concerning the left ear, the examiner again explained that 
the configuration of hearing loss-decreased thresholds in 
the low frequency range and better thresholds in the high 
frequency range, was less consistent with noise exposure and 
more consistent with some type of possible otopathology, ear 
canal obstruction, or other such manifestation.  The examiner 
then reiterated that the discharge physical clearly sated 
that the Veteran reported that he had defective hearing on 
the left for three years and stated that it had not gotten 
any worse in service.  The examiner explained that this 
meant, at discharge, the Veteran stated his hearing loss in 
the left ear existed prior to military service, for he served 
two years in the military, and it did not worsen during 
military service.  Given the foregoing, the examiner opined 
that it was less likely that the Veteran's hearing loss was 
the result of military noise exposure.

Analysis

Left Ear

The Veteran's report of examination at discharge raises the 
issue of a pre-existing left ear condition, as the Veteran 
reported pre-existing hearing loss and the physician 
diagnosed defective hearing, left, not aggravated, existing 
prior to entry into service.

However, the Veteran's discharge physical is the only service 
treatment record present in the claims file.  Extensive 
efforts have been made to find the remainder of his service 
treatment records, to no avail.  NPRC and the VA have 
conceded that his records are destroyed and cannot be 
reconstructed.

The examining physician's notation on the discharge physical 
of a condition pre-existing service, absent aggravation, is 
insufficient to rebut the presumption of soundness without 
medical evidence of hearing loss prior to entrance into 
service or the levels of hearing loss then manifested.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
38 U.S.C.A. § 1111.  There is no way to determine from this 
sole record that the Veteran's hearing loss pre-existed 
service, other than the Veteran's own statement to the 
examiner.  And there is no way to measure any alleged pre-
existing hearing loss to determine if aggravation of the pre-
existing condition occurred.  

Given the foregoing, the presumption of soundness at entry 
into active service is not rebutted and the Veteran is 
presumed to have been sound upon entry.

Accordingly, the analysis is one of direct service 
connection.  In this analysis, the Veteran exhibited hearing 
loss at discharge, and he exhibits hearing loss at present.  
Lay statements of service members who served with the Veteran 
attest to the Veteran's exposure to acoustic trauma during 
active service.  The written statement of the Veteran's 
spouse attest to his complaints of hearing impairment within 
three months following his discharge from active service, and 
the statements of his spouse and son to the VA examiner in 
December 2008, and those the Veteran himself has made 
throughout his claim attest, collectively, to the continuity 
of hearing impairment from shortly after his discharge from 
active service to the present.  

As to etiology, the record contains two opinions that are 
against a finding that the Veteran's left ear hearing loss is 
the result of his active service and three opinions 
supporting service connection.

Private treatment records reflect a finding in 1997 that the 
Veteran exhibited conductive hearing loss that was the result 
of left chronic serous/mucoid otitis media.  However, this 
opinion was made without reference to the Veteran's history.  
In particular, there was no reference to acoustic trauma 
during his military service or the findings of left ear 
hearing loss at discharge, which occurred many years prior to 
1997.  Moreover the context of the opinion is an operative 
report, where the Veteran's immediate condition was of 
primary concern.  The report shows that the Veteran was 
expected to notice an improvement in hearing after the 
operation, which was to perform a left myringotomy and tube 
placement, with aspiration of fluid from the middle ear for 
ongoing infection.  Subsequent records show that he continued 
to have hearing loss, regardless of any immediate improvement 
following resolution of the infection.  The report is 
therefore not probative as to the cause of the Veteran's 
current left ear hearing loss.  Miller v. West, 11 Vet. App. 
345, 348 (1998).  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

The December 2008 VA examiner's opinion finding that the 
Veteran's left ear hearing loss was not the result of his 
active service is informed by review of the entire claims 
file, to include the sole remaining service treatment record, 
the discharge physical, the private treatment records, and 
the opinions provided by the Veteran's private treating 
audiologist and MD.  However, for the following reasons, this 
opinion cannot be probative.  Miller v. West, 11 Vet. App. 
345, 348 (1998).  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

First, while the VA examiner's rationale takes into account 
that the hearing impairment manifested in the left ear is 
mixed, the opinion finding that such hearing loss is not the 
result of military noise exposure is based essentially on the 
Veteran's self-report of pre-existing defective hearing that 
had not worsened during his active service.  Such a basis 
cannot be used or accepted, as there is no evidence that the 
Veteran is a medical professional with the expertise to 
provide such an opinion.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); see also Wagner, supra.  Second, the VA 
examiner explained that the Veteran manifested mixed hearing 
loss currently, i.e., bone conduction thresholds that could 
be the result of military noise exposure as well as air 
conduction thresholds, which add a conductive overlay likely 
due to some type of otopathology, such as the left Eustachian 
type dysfunction and otitis media.  This is consistent with 
private treatment records that reflect in 1997 that the 
Veteran manifested conductive hearing loss secondary to 
chronic left serous/mucoid otitis media.  To the extent that 
the VA examiner concluded that the Veteran's hearing loss due 
to middle ear issues was more consistent with otopathology of 
ear canal obstruction and pointed to the Veteran's long 
history of Eustachian cube dysfunction and otitis media, it 
is noted that the only history presented by the record is 
that beginning in 1997-far beyond the Veteran's active 
service and subsequent to his findings of hearing loss at 
discharge.  As above noted, the presumption of soundness has 
not been rebutted in this case.  And the private treatment 
records in 1997 do not show that the findings of hearing loss 
the Veteran exhibited at discharge from active service were 
known or considered.  Moreover, even assuming, without 
finding, that the Veteran's hearing loss represents, in part, 
hearing impairment that is not usually the result of acoustic 
trauma, such findings do not account for the cause of that 
hearing loss which can be found to be the result of noise 
exposure.  Finally, the examiner did not appear to take into 
account either the buddy statements attesting to the 
Veteran's exposure to acoustic trauma, or his spouse's 
statement of the Veteran's complaints of difficulty hearing 
shortly following his discharge from active service-which, 
in conjunction with the statements provided to the VA 
examiner by the Veteran, his spouse, and his son in December 
2008, may be accepted to constitute a continuity of 
symptomatology from then to the present.

Turning to the supporting opinions, two of the statements, 
proffered in June 2009 and July 2009 were framed in 
conditional terms.  Specifically, the private treating 
audiologist and MD in their initial statement, dated in June 
2009, opined that the Veteran's hearing loss "could likely 
be" the result of his military service.  In a July 2009 
statement, the private treating audiologist again stated that 
the Veteran's hearing loss "could be attributable" to his 
time in the service.  Medical statements framed in terms such 
as "could have been" are not probative. Warren v. Brown, 6 
Vet. App. 4, 6 (1993).  See also Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  In addition, while this opinion was based on their 
treatment and examination of the Veteran, neither indicated 
that past records, particularly available service treatment 
records, had been reviewed.  They cannot be probative.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

In contrast, the Veteran's private treating MD proffered an 
opinion in July 2009 was unequivocal.  Rather, the MD stated 
"there is no question" that the Veteran's hearing loss is 
in part or mostly due to his military experience and field 
artillery exposure.  The MD noted he had reviewed the 
Veteran's discharge papers and the audiogram conducted by the 
military in the 1950s, and accepted the Veteran's reported 
history of acoustic trauma in service.  The MD furthermore 
accepted the nature of the Veteran's left ear hearing loss as 
mixed, opining that the Veteran's hearing loss was "in part 
or mostly due" to active service.  Because this opinion was 
informed by review of the records pertinent documents, 
examination and interview of the Veteran, and accounted for 
the mixed type of hearing loss in the left ear, it is 
probative.  The fact that the opinion did not specifically 
consider the lay statements of the Veteran's witnesses as to 
inservice acoustic trauma or continuity of symptomatology 
does not detract from the probative value of the opinion.  
This is so because the MD's opinion is premised on the 
presence of acoustic trauma during active service, which is 
borne out by the record, including the Veterans' witnesses' 
statements.  The MD's opinion does not rest on whether or not 
continuity of symptomatology exists in the present case.  
However, the fact continuity of symptomatology exists in the 
present case adds to the overall credibility of the opinion.  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Right Ear

The Veteran's report of examination at discharge showed 
findings consistent with normal hearing loss in the right 
ear.  Accordingly, the VA examiner ultimately concluded that 
the Veteran's current right ear hearing loss was not the 
result of the Veteran's active service.  However, the VA 
examiner did not take note of the statement of the Veteran's 
lay spouse that she met the Veteran in March 1953-three 
months following his discharge from active-and that he then 
complained of hearing loss.  The Veteran's spouse's statement 
may, as noted above, be accepted as establishing the onset of 
hearing impairment symptoms shortly after his discharge from 
active service.  Her statements and that of her son and to 
the examiner in December 2008 and of the Veteran throughout 
his claim are accepted as establishing continuity of hearing 
impairment symptoms from shortly after his discharge from 
active service to the present.

As to etiology, there record contains, essentially, one 
opinion that is against a finding that the Veteran's right 
ear hearing loss is the result of his active service and 
three opinions supporting service connection.

The VA examiner's opinion finding that the Veteran's right 
ear hearing loss was not the result of his active service is 
informed by review of the entire claims file, to include the 
sole remaining service treatment record, the discharge 
physical, the private treatment records, and the opinions 
provided by the Veteran's private treating audiologist and 
MD.  However, the opinion does not take into account the lay 
witness statements corroborating the Veteran's exposure to 
acoustic trauma in service, or the continuity of 
symptomatology established by the statement of the Veteran's 
spouse and son, and of the Veteran himself.  Therefore, this 
opinion cannot be probative.

As noted above, two of the supporting opinions, the one 
proffered jointly by the Veteran's private treating MD and 
audiologist in June 2009 and that proffered by the private 
treating audiologist in July 2009 were framed in conditional 
terms and absent review of the record and cannot be 
probative.  

This leaves the opinion that the Veteran's private treating 
MD proffered in July 2009, in which the physician stated 
without equivocation that "there is no question" that the 
Veteran's hearing loss is in part or mostly due to his 
military experience and field artillery exposure.  As 
indicated in the discussion above, this opinion was informed 
by review of the record including the discharge physical and 
examination of and interview with the Veteran, to include his 
reported exposure to acoustic trauma in service, which is 
corroborated by the record.  The fact that the opinion did 
not specifically consider the lay statements of the Veteran's 
witnesses as to inservice acoustic trauma or continuity of 
symptomatology does not detract from the probative value of 
the opinion.  This is so because the MD's opinion is premised 
on the presence of acoustic trauma during active service, 
which is borne out by the record, including the Veterans' 
witnesses' statements.  The MD's opinion does not rest on 
whether or not continuity of symptomatology exists in the 
present case.  However, the fact continuity of symptomatology 
exists in the present case adds to the overall credibility of 
the opinion.  It is, therefore, probative.  Bloom v. West, 12 
Vet. App. 185, 187 (1999). 



Summary

In order to find against the Veteran's claim, the Board must 
find that the preponderance of the evidence is against a 
finding for service connection.  Such cannot be concluded by 
the evidence presented in this case.

Service connection for left and right ear hearing loss is 
warranted.



ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is granted.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


